Exhibit 10.21


RENT-WAY, INC.


SECOND AMENDMENT TO CREDIT AGREEMENT

        This Second Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of December 7, 2004, among Rent-Way, Inc., a Pennsylvania
corporation (the “Company”), the direct and indirect Subsidiaries of the
Borrower (the “Subsidiaries”), the Lenders party hereto, and Harris Trust and
Savings Bank, as administrative agent for the Lenders (the “Agent”).


PRELIMINARY STATEMENTS

    A.        The Company, the Subsidiaries, the Lenders, and the Agent are
parties to that certain Credit Agreement dated as of June 2, 2003, as amended
(the “Credit Agreement”). All capitalized terms used herein without definition
shall have the same meanings herein as such terms have in the Credit Agreement.

    B.        The Company, the Subsidiaries and the Lenders have agreed to make
certain amendments to the Credit Agreement, in each case under the terms and
conditions set forth in this Amendment.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.      AMENDMENTS TO THE CREDIT AGREEMENT.

        Subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be and hereby is amended as
follows:

    1.1.        Section 1.3(a) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

          “(a) Base Rate Loans. Each Base Rate Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, continued or created by conversion from a Eurodollar Loan
until maturity (whether by acceleration or otherwise) at a rate per annum equal
to the sum of the Applicable Margin plus the Base Rate from time to time in
effect, payable on the first day of each month for the immediately preceding
month and at maturity (whether by acceleration or otherwise).”


    1.2.        The second sentence of Section 2.1(a) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

          “Such commitment fee shall be payable quarter-annually in arrears on
the first day of each fiscal quarter in each year for the immediately preceding
fiscal quarter and on the Revolving Credit Termination Date, unless the
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be paid on the date of such termination.”


    1.3.        The second sentence of Section 2.1(b) of the Credit Agreement
shall be amended and restated in its entirety to read as follows:

          “Quarterly in arrears, on the first day of each fiscal quarter for the
immediately preceding fiscal quarter, the Borrower shall pay to the
Administrative Agent, for the ratable benefit of the Lenders in accordance with
their Revolver Percentages, a letter of credit fee at a rate per annum equal to
the Applicable Margin (computed on the basis of a year of 360 days and the
actual number of days elapsed) in effect during each day of such immediately
preceding quarter applied to the daily average face amount of Letters of Credit
outstanding during such immediately preceding quarter.”


    1.4.        Section 8.9(i) of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

    “(i)        the investment of $7,850,000 for the eighty-three and one-half
percent (83.5%) direct and indirect ownership interest of the Borrower in dPi
Teleconnect, L.L.C., a Delaware limited liability company (“dPi”), and loans and
advances in an aggregate amount not in excess of $6,500,000 to dPi, provided,
however, that the Borrower and the Guarantors ownership interests in dPi and the
note obligations of dPi to the Borrower and the Guarantors shall continue to be
pledged to the Administrative Agent for the benefit of the Lenders (for purposes
of this Credit Agreement, the financial results of dPi shall be included in the
consolidated financial statements of the Borrower, as determined and
consolidated in accordance with GAAP, but dPi shall not otherwise constitute a
Subsidiary subject to the terms and conditions of this Credit Agreement and the
Loan Documents which relate to the Subsidiaries of the Borrower and the
Guarantors until such time as it becomes a Guarantor);"


    1.5.        Section 8.24 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

    “Section 8.24.        Leverage Ratio. As of the last day of each fiscal
quarter of the Borrower ending during each of the periods specified below, the
Borrower shall not permit the Leverage Ratio at such time to be greater than:


FROM AND INCLUDING TO AND INCLUDING LEVERAGE RATIO SHALL NOT BE MORE THAN:
   July 1, 2004 June 30, 2005 5.25 to 1.0    July 1, 2005 December 31, 2005 4.75
to 1.0   January 1, 2006 March 31, 2006 4.50 to 1.0    April 1, 2006 June 30,
2006 4.25 to 1.0    July 1, 2006 Revolving Credit Termination Date 3.75 to 1.0"

    1.6.        Section 8.27 of the Credit Agreement shall be amended and
restated in its entirety to read as follows:

    “Section 8.27.        Monthly Minimum EBITDA. As of the last day of each
calendar month specified below, the Borrower shall not permit EBITDA for the
twelve (12) consecutive calendar months then ended to be less than:


          FOR THE MONTH ENDING MINIMUM EBITDA              September 2004
$53,000,000                October 2004 $53,000,000                November 2004
$53,000,000                December 2004 $53,000,000                January 2005
$53,000,000                February 2005 $53,000,000                 March 2005
$53,000,000                 April 2005 $53,000,000                  May 2005
$53,000,000                  June 2005 $52,000,000                  July 2005
$52,000,000                 August 2005 $53,000,000               September 2005
$55,000,000                October 2005 $55,000,000                November 2005
$55,000,000                December 2005 $55,000,000                January 2006
$55,000,000                February 2006 $55,000,000                 March 2006
$55,000,000                 April 2006 $55,000,000                  May 2006
$55,000,000                  June 2006 $55,000,000                  July 2006
$55,000,000                 August 2006 $55,000,000  September 2006 and each
month thereafter $60,000,000"

SECTION 2.      CONDITIONS PRECEDENT.

        The effectiveness of this Amendment is subject to the satisfaction of
all of the following conditions precedent:

    2.1.        The Company, the Subsidiaries, the Agent, and the Lenders shall
have executed and delivered this Amendment.

    2.2.        Each of the representations and warranties set forth in
Section 6 of the Credit Agreement shall be true and correct (except that for
purposes of this paragraph the representations contained in Section 6.5 shall be
deemed to refer to the most recent financial statements of the Company delivered
to the Lenders).

    2.3.        The Company shall be in full compliance with all of the terms
and conditions of the Credit Agreement and no Event of Default or Default shall
have occurred and be continuing thereunder or shall result after giving effect
to this Amendment.

    2.4.        Legal matters incident to the execution and delivery of this
Amendment shall be satisfactory to the Agent and its counsel.

    2.5.        The Subsidiaries shall have executed and delivered to the Agent
their consent to this Amendment in the form set forth below.

    2.6.        The Company shall have paid to the Administrative Agent for the
benefit of the Lenders a non-refundable fee in an amount equal to one-tenth of
one percent (0.10%) of the Revolving Credit Commitments of all Lenders.

SECTION      3. REPRESENTATIONS.

        In order to induce the Lenders to execute and deliver this Amendment,
the Company hereby represents to the Lenders that as of the date hereof, and
after giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that for purposes of this paragraph the
representations contained in Section 6.5 shall be deemed to refer to the most
recent financial statements of the Company delivered to the Lenders) and the
Company is in compliance with all of the terms and conditions of the Credit
Agreement and no Default or Event of Default exists under the Credit Agreement
or shall result after giving effect to this Amendment.

SECTION 4.      MISCELLANEOUS.

    4.1.        The Company and the Subsidiaries heretofore executed and
delivered to the Agent and the Lenders the Collateral Documents to which it is a
party. The Company and the Subsidiaries hereby acknowledge and agree that the
Liens created and provided for by the Collateral Documents to which it is a
party continue to secure, among other things, the Obligations arising under the
Credit Agreement as amended hereby; and the Collateral Documents to which it is
a party and the rights and remedies of the Lenders thereunder, the obligations
of the Company and the Subsidiaries thereunder, and the Liens created and
provided for thereunder remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Collateral Documents to which it is a party as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

    4.2.        Except as specifically amended herein or waived hereby, the
Credit Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.

    4.3.        This Amendment may be executed in any number of counterparts,
and by the different parties on different counterpart signature pages, all of
which taken together shall constitute one and the same agreement. Any of the
parties hereto may execute this Amendment by signing any such counterpart and
each of such counterparts shall for all purposes be deemed to be an original.
This Amendment shall be governed by the internal laws of the State of Illinois.

    4.4.        The Company agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Agent in connection with the credit facilities and the
preparation, execution and delivery of this Amendment, and the documents and
transactions contemplated hereby, including the reasonable fees and expenses of
counsel for the Agent with respect to the foregoing.

--------------------------------------------------------------------------------

        This Second Amendment to Credit Agreement is entered into as of the date
and year first above written.

RENT-WAY, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY OF TOMORROW, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY OF MICHIGAN, INC.

By:

Name: William A. McDonnell
Title:    Vice President

ACTION RENT-TO-OWN HOLDINGS OF SOUTH CAROLINA, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY DEVELOPMENTS, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY OF TTIG, L.P.

By:

Name: William A. McDonnell
Title:    Vice President

--------------------------------------------------------------------------------

        Accepted and agreed to as of the date and year last above written.

HARRIS TRUST AND SAVINGS BANK, as Agent

By:

Name:______________________________________________Title:_____________________________________________

GENERAL ELECTRIC CAPITAL CORPORATION

By:

Name:______________________________________________Title:_____________________________________________

NATIONAL CITY BANK OF PENNSYLVANIA

By:

Name:______________________________________________Title:_____________________________________________

--------------------------------------------------------------------------------


GUARANTORS’ ACKNOWLEDGEMENT AND CONSENT

        Each of the undersigned heretofore executed and delivered to the Agent
one or more Guaranties and Collateral Documents. Each of the undersigned hereby
consents to the Amendment as set forth above and agrees to the terms set forth
therein and confirms that the Loan Documents executed and delivered by it and
all of such undersigned’s obligations thereunder remain in full force and
effect. Each of the undersigned further agrees that the consent of such
undersigned to any further amendments to the Credit Agreement or to the Security
Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that the Lenders are relying on
this acknowledgement and consents in entering into the Amendment set forth
above.

RENT-WAY OF TOMORROW, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY OF MICHIGAN, INC.

By:

Name: William A. McDonnell
Title:    Vice President

ACTION RENT-TO-OWN HOLDINGS OF SOUTH CAROLINA, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY DEVELOPMENTS, INC.

By:

Name: William A. McDonnell
Title:    Vice President

RENT-WAY OF TTIG, L.P.

By:

Name: William A. McDonnell
Title:    Vice President